Argued May 16, 1927.
The jury convicted defendant of murder of the first degree, and fixed the penalty at death. From the sentence imposed in accordance with that verdict, he now appeals.
The only question we are asked to consider is: Whether or not the court below erred in admitting in evidence certain letters, which the Commonwealth claimed, but defendant denied, were written by him? They were identified by the witness to whom they were addressed, and who received them through the mail. She testified that she knew defendant's handwriting, had seen him write many times, and that they were all written by him. On cross-examination she said she had not seen him write, but, on her attention being called to this discrepancy, said she thought the question, which she thus answered, related to these particular letters, which had been sent to her from a distance, and reiterated her knowledge of defendant's handwriting and of the authenticity of the letters. The apparent contradiction thus appearing could not properly have resulted in the exclusion of the letters; what weight, if any, should be given to them, in view of that testimony, was a matter for the jury to consider when deciding the question of defendant's guilt.
Moreover, we would not reverse the judgment, even if we agreed with defendant on the proposition just considered. When the letters were produced, they were read aloud, in the hearing of the jury, as part of the witness's evidence in the case. Defendant made no objection while this was being done, and did not afterwards move to strike out the evidence, or ask that the jury be told to disregard it. The letters were signed with a fictitious name, by which defendant was known to the witness; dealt with matters with which they alone were familiar; and were written according to a plan devised by defendant, known to him and the witness only, whereby their real meaning was different from *Page 274 
that which they appeared to express. These facts were sufficient to justify their admission in evidence, even if their writing by defendant had not been proved: Com. v. Bassi,284 Pa. 81. Aside from this, also, since the jury already knew the contents of the letters, and had heard the witness's explanation of them, their formal admission in evidence, even if erroneous, could not have harmed defendant, and for harmless error we do not reverse: Chase v. Hubbard, 99 Pa. 226; Indian v. Delaware, Lackawanna  Western R. R. Co., 262 Pa. 117.
In compliance with the requirement of section 2 of the Act of February 15, 1870, P. L. 15, we have carefully read the evidence to ascertain if "the ingredients necessary to constitute murder in the first degree shall have been proved to exist." Assuming the Commonwealth's evidence to be true, it is clear that they had, and this is the extent of our inquiry under the statute: Com. v. Diaco, 268 Pa. 305; Com. v. Bishop,285 Pa. 49.
The judgment of the court below is affirmed, and it is directed that the record be remitted for the purpose of execution.